To the extent petitioner is directly challenging the delay between his arrest and arraignment as unconstitutionally excessive, that claim is moot because he has been arraigned. Moreover, he has been convicted and sentenced in the underlying criminal proceeding. To the extent petitioner is claiming that certain evidence should be suppressed as the fruit of an unlawful detention or delay in arraignment, that claim is unpreserved for purposes of the present appeal, and in any event it may not be raised by way of habeas corpus (see e.g. People ex rel. Grant v Scully, 190 AD2d 543 [1993], appeal dismissed 92 NY2d 946 [1998]). Concur-Mazzarelli, J.P, Andrias, Williams, Buckley and Acosta, JJ.